Exhibit AMENDED AND RESTATED AGREEMENT THIS AMENDED AND RESTATED AGREEMENT ("Agreement"), dated the 4th day of December, 2008 ("Effective Date"), is made by and between Fair Isaac Corporation, a Delaware corporation (the "Company"), on the one hand, and Sandell Asset Management Corp., a Cayman Islands exempted company ("SAMC"), Castlerigg Master Investments Ltd., a British Virgin Islands company ("Castlerigg Master Investments"), Castlerigg International Limited, a British Virgin Islands company ("Castlerigg International"); Castlerigg International Holdings Limited, a British Virgin Islands company ("Castlerigg Holdings" collectively with SAMC, Castlerigg Master Investments, Castlerigg International and Castlerigg Holdings, the "Sandell Group"), on the other hand. WHEREAS, the Sandell Group has filed a Schedule 13D with the Securities and Exchange
